Citation Nr: 0324871	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  94-47 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than February 
11, 2000, for the grant of a total rating based on 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1941 to 
September 1945, to include 25 months as a prisoner of war of 
the German government.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issues of entitlement to an increased rating for PTSD and 
to an earlier effective date for a total rating based on 
unemployability are decided herein, while the issue of 
entitlement to an increased rating for low back disability is 
addressed in the remand section which follows.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claims decided herein have been 
obtained.

2.  The veteran's PTSD is manifested by symptoms productive 
of impaired ability to establish or maintain effective or 
favorable relationships and considerable industrial 
impairment.

3.  The veteran's claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities was received on January 17, 1995, at which time 
the veteran's service-connected disabilities were PTSD, rated 
as 50 percent disabling; back disability, rated as 20 percent 
disabling; deviated septum, rated as 10 percent disabling; 
circulatory disability, rated as 10 percent disabling; 
residuals of frozen feet, rated as 10 percent disabling; and 
scars, rated as noncompensably disabling; the total combined 
rating for the veteran's service-connected disabilities was 
70 percent.

4.  It was factually ascertainable that the veteran was 
unemployable due to service-connected disabilities on January 
17, 1995, the date of receipt of his claim for a total 
rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an effective date of January 17, 1995, 
for the award of a total rating based on unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran served during World War II and 
was a prisoner of war of the German government for 25 months 
during his period of service.  The veteran's service 
connected disabilities include a low back disability and a 
psychiatric disability, currently characterized as PTSD.

In January 1992 the veteran submitted a statement indicating 
that he desired an increase in his disability compensation.  
He indicated that he had pain from beatings sustained during 
his time as a prisoner of war, and stated that he experienced 
flashbacks.

On VA examination in February 1993, the veteran reported that 
he had been hit on his back with a rifle butt during his time 
as a prisoner of war.  He complained of pain on flexion and 
indicated that he took Tylenol for pain.  Physical 
examination revealed no sacroiliac joint, vertebral body or 
disc space tenderness.  Straight leg raising was negative 
bilaterally.  Flexion was to 83 degrees, extension to 20 
degrees, left flexion to 20 degrees, right flexion to 18 
degrees and rotation to 20 degrees bilaterally.  The examiner 
concluded that the veteran's examination was consistent with 
a moderate amount of degenerative joint disease.

A VA psychiatric examination was also conducted in February 
1993.  The veteran reported that he lived with his wife and 
that he was not employed.  He stated that he had been 
recently helping his wife with her health problems and that 
he did minor work around the house.  He indicated that he was 
capable of activities of daily living.  The examiner noted 
that the veteran had recently undergone a radical 
prostatectomy for cancer of the prostate.  He also noted that 
the veteran had problems with his stomach and with anxiety.  
The veteran reported treatment through VA for his anxiety.  
He described nervousness that caused him to withdraw, be 
short of breath and sick to his stomach.  He also indicated 
that he occasionally experienced diarrhea and that he was 
sometimes disabled for as long as a day due to anxiety 
symptoms.  The veteran described flashbacks and nightmares.  
He also complained of cold spells which were extremely 
disturbing.  

On mental status examination, the veteran was oriented, 
alert, clear and coherent.  He denied auditory 
hallucinations, suicidal ideation and suicide attempts.  He 
described his anxiety in terms of feeling that he could not 
catch his breath or sickness to his stomach.  He indicated 
that when he had symptoms of anxiety he felt the need to 
withdraw and be alone.  The diagnosis was generalized anxiety 
disorder with somatic peripheral manifestations affecting 
gastrointestinal functioning, urogenital functioning and 
socialization.  The examiner noted that the veteran had a 
severe, sometimes debilitating form of generalized anxiety 
which occasionally was intensified by some elements of panic.  
He indicated that the gastric manifestations of the veteran's 
disorder were peripheral manifestations of the persistent 
anxiety condition.  

A September 1993 VA treatment note indicates that the 
provider had seen the veteran since 1985 for mental health 
treatment.  He indicated that the veteran was being treated 
for PTSD and generalized anxiety disorder.  He noted that the 
veteran was on anti-anxiety medication.  He opined that the 
veteran was disabled and unemployable.

An additional VA psychiatric examination was performed in 
February 1994.  The veteran's military history was reviewed.  
He complained of periods of anxiety and depression.  He 
described sleep disturbance, nightmares and night sweats.  He 
indicated that he was persistently tense, irritable and 
hypervigilant.  He endorsed intrusive memories and impaired 
concentration, as well as increased startle response.  He 
described being uncomfortable in public places.  The veteran 
was alert and oriented on mental status examination.  
Psychomotor was increased and the veteran was noted to be 
apprehensive.  Affect was normal and mood was depressed.  He 
was distressed when he recalled his prisoner of war 
experience.  No disturbance of mental stream, thought or 
perception was noted.  The veteran's memory and concentration 
were impaired.  Intellect was average and insight was poor.  
The diagnosis was psychophysiologic gastrointestinal tract 
disorder.

In February 1994 the RO increased the evaluation for the 
veteran's psychiatric disability to 50 percent, and 
recharacterized that disability as PTSD.  The effective date 
of the increased evaluation was November 16, 1992, the date 
of receipt of the veteran's claim for increase.

The veteran submitted a claim of entitlement to a total 
rating based on unemployability on January 17, 1995.  He 
indicated that he had last worked in February 1978.  He 
stated that he had to give up his job because he was losing 
too much time from work.

A VA mental health treatment note from October 1995 indicates 
that the veteran continued to experienced sleep disturbance 
and nervousness.  He complained of being very anxious and 
unable to sit still.  The provider indicated that the veteran 
was considered to be totally disabled and unemployable due to 
his psychiatric and medical disabilities.

The veteran was afforded a further VA psychiatric examination 
in October 1996.  The examiner noted that the veteran had 
received treatment for PTSD for many years.  The veteran 
reported that he was active in his church, and with a senior 
citizens organization.  He complained of flashbacks.  He 
described his experiences as a prisoner of war.  He described 
night sweats and bad dreams.  He reported that when he was 
working, he often had to take time off from work because of 
anxiety and nervousness.  He described irritability with his 
wife and family.  He stated that he sometimes became tearful 
and that he could not watch movies about the military or war 
without anxiety.  On mental status examination, the veteran 
was alert and oriented.  He was cooperative, friendly and 
exhibited no psychomotor agitation or depression.  His memory 
was good and his concentration was normal.  He denied 
feelings of depression at the time and also denied suicidal 
or homicidal ideation.  Insight and judgment were good.  
Abstractions were good as well.  The diagnoses were PTSD and 
anxiety disorder secondary to PTSD.  The veteran's global 
assessment of functioning (GAF) was evaluated as 80.

The veteran submitted a further claim of entitlement to a 
total rating based on unemployability on February 11, 2000.  

On VA psychiatric examination in March 2000, the veteran 
provided a history of his military experiences.  With regard 
to his current symptoms, the veteran indicated that he was 
persistently tense, and when he was not active, his thoughts 
would return to memories of the war and his experiences as a 
prisoner.  He reported feeling depressed and anxious when he 
encountered reminders such as conversations or references to 
war on television.  He stated that he became defensive and 
anxious when startled by loud sounds, and noted that he was 
alert and vigilant in crowded public places.  He endorsed 
monthly sleep interruptions due to dreams of combat and 
abuses suffered as a prisoner of war.  On mental status 
examination the veteran was alert and oriented.  There were 
no unusual mannerisms or behavior.  The veteran was friendly 
and cooperative, with normal speech and communication.  His 
affect was appropriate and his mood was neutral.  No 
disturbance of mental stream, thought or perception was 
noted.  Memory and concentration were intact, and there was 
no cognitive deficit.  Insight and judgment were intact.  The 
diagnosis was PTSD, and the examiner noted that such was a 
correction of the previous diagnosis of neurotic stomach 
disorder.  The examiner assessed the veteran's GAF as 60.  
The examiner noted that the veteran had a good work record 
and denied a history of social impairment or impaired family 
relationships.  However, he also noted that the veteran had 
left his long time employment in 1978 due to persistent 
health problems to include gastrointestinal problems, back 
strain, and pain from cold injuries to his hands and feet.  
He concluded that the veteran's psychiatric symptomatology 
precluded the veteran from engaging in gainful employment.

In June 2000, the RO awarded a total rating based on 
unemployability, effective February 11, 2000.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, as well as correspondence from the 
RO to the, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
evidence and information that he should submit and the 
assistance that VA would provide to obtain evidence and 
information in support of his claims.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folders.  VA treatment records 
identified by the veteran have also been obtained and placed 
in the record.  The veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
revised, effective November 7, 1996.  The veteran is entitled 
to the application of the version more favorable to him from 
the effective date of the new criteria.  However, only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for PTSD if there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2002).

Under the criteria which became effective November 7, 1996, 
PTSD warrants a 30 percent evaluation if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is assessed where there are symptoms, if 
present, "are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork)."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Having reviewed the evidence pertaining to the veteran's 
claim of entitlement to an increased rating for PSTD, the 
Board has concluded that the currently assigned 50 percent 
rating is appropriate.  In this regard, the Board notes that 
on VA examination in October 1996, the veteran reported that 
he was active in his church and with a senior citizens 
organization.  While he complained of anxiety and nervousness 
that had sometimes caused him to miss work, he was 
cooperative and friendly on mental status examination and was 
noted to have a GAF score of 80 which contemplates slight 
impairment.  In March 2000 the veteran's memory and 
concentration were intact, as were insight and judgment.  The 
examiner noted that the veteran had a good work record and 
had denied a history of social impairment and assessed the 
veteran's GAF as 60.  Although the examiner stated that the 
noted disturbances precluded the veteran from functioning in 
gainful employment, he assigned a GAF score of 60, which is 
indicative of moderate symptoms.  Moreover, there is no 
indication in the evidence of record that the veteran's 
ability to establish and maintain effective or favorable 
relationships is more than considerably impaired.  In sum, 
the record does not document the level of impairment 
necessary to warrant a rating in excess of 50 percent for the 
veteran's PTSD under the former or current criteria.

ii.  Earlier Effective Date for the Grant of a Total Rating

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The veteran submitted a claim for a total rating on January 
17, 1995.  At that time, his service connected disabilities 
were PTSD, rated as 50 percent disabling; back disability, 
rated as 20 percent disabling; deviated septum, rated as 10 
percent disabling; circulatory disability, rated as 10 
percent disabling; residuals of frozen feet, rated as 10 
percent disabling; and scars, rated as noncompensably 
disabling.  The combined rating for the veteran's service-
connected disabilities was 70 percent.  As discussed above, 
mental health treatment notes dated in September 1993 and 
October 1995 indicate the provider's opinion that the veteran 
was disabled and unemployable due to his physical and 
psychiatric disabilities.  The veteran has maintained that he 
left his job at a dairy in 1978 due to his service-connected 
disabilities.  The Board notes that the veteran has a limited 
industrial background, and that he worked for the diary from 
the time of his service discharge until 1978.  In the Board's 
opinion, the veteran's service-connected disabilities in 
combination have been sufficient to render the veteran 
unemployable from the date of his January 1995 claim for a 
total rating.  Therefore, the veteran is entitled to an 
effective date of January 17, 1995, for the total rating 
based on unemployability.  It is not factually ascertainable 
that the veteran initially met the requirements for a total 
rating during the one-year prior to the date of receipt of 
claim so an effective date earlier than January 17, 1995, is 
not warranted.  








ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an effective date of January 17, 1995, for the 
grant of a total rating based on unemployability due to 
service-connected disabilities is granted.


REMAND

The veteran contends that the condition of his low back is 
such that a disability evaluation in excess of 20 percent is 
warranted.

The record reflects that the veteran's most recent VA 
examination of his low back disability for compensation 
purposes was performed in March 2000.  The examination report 
does not contain an adequate assessment of the functional 
impairment of the veteran's low back, particularly with 
respect to functional impairment due to pain, during flare-
ups and on repeated use.  Therefore, the examination report 
is not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

VA outpatient treatment records through July 1999 have been 
associated with the claims folder.  They show that he veteran 
has received routine treatment for various problems, but no 
records pertaining to treatment of the veteran's low back 
disability in recent years have been associated with the 
claims folders.   

The Board further notes that the criteria for evaluating 
disabilities of the spine were amended, effective September 
26, 2003.  The RO has not had an opportunity to consider the 
veteran's claim under the amended criteria.

Although further delay is regrettable, under the 
circumstances described above, additional RO action is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following action:

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform him that the evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter.

2.  The RO should take appropriate steps to 
obtain any pertinent evidence identified but 
not provided by the veteran.  If the RO is 
unsuccessful in obtaining any records 
properly identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

3.  The RO should then schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected back disability.  The 
veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner.  Such tests 
as the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology caused by the veteran's 
service-connected low back disability.  

Range of motion of the veteran's low back 
should be indicated in degrees.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected low back 
disability, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  For 
the period from September 26, 2003, the RO 
should consider the former and amended 
criteria for evaluating disabilities of the 
spine and apply the version more favorable 
to the veteran.  The RO should also consider 
whether the case should be forwarded to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration.  

6.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



